                         Case 2:20-mj-00833-NJK Document 8 Filed 09/21/20 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                   District of Nevada

                   United States of America                                    )
                              v.                                               )       Case No. 2:20-mj-00833-NJK
                                                                               )
                         ADAM ROGAS                                            )       Charging District:         Southern District of New York
                              Defendant                                        )       Charging District’s Case No. 20-MAG-9794



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Daniel Patrick Moynihan United States Courthouse                                Courtroom No.: AS ORDERED
       500 Pearl Street
       New York, NY 10007                                                              Date and Time: September 24, 2020 AS ORDERED

         The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:       September 21, 2020
                                                                                                           Judge’s signature


                                                                                   NANCY J. KOPPE, United States Magistrate Judge
                                                                                                        Printed name and title




                           SEP 21, 2020
